DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-12, 18-20, 22, and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPUB 2003/0228098 to Sidorovich (Applicant’s submitted prior art).
 	Re claim 1 and 12, Sidorovich shows a modal noise mitigation method  (¶0016) for mitigating noise in a multimode optical fiber (see ¶0092 and 0096), comprising:
providing an elastic coupler 11 comprising an elastic material (¶0119) and an enclosure at least partially surrounding the elastic material;
embedding a fiber segment of the multimode optical fiber 3 (see fig. 5 and ¶0118) within the elastic material; and
applying a first time-varying mechanical force 10 (¶0120 and 0130: …varying the force 10…) to the elastic coupler such that a second time-varying mechanical force (inherently done) is applied, via the enclosure and the elastic material, to the fiber segment, wherein the second time-varying mechanical force is applied to the fiber segment in at least a first direction orthogonal to a fiber axis of the fiber segment and wherein the second time-varying mechanical force differs in at least one of amplitude, fundamental frequency and net direction from the first time-varying mechanical force (see ¶0119 and 0129).  Note that when the first time-varying mechanical force is applied to the fiber segment through the elastic jacket, a second time-varying mechanical force, reduced/increased amplitude, fundamental frequency and net direction due to the elastic material in the jacket and the plate 8, inherently applies to the optical fiber.
	Re claims 2-3, and 18-19, see fig. 5.
 	Re claims 8-11, and 20, see ¶0120, 0060.   
 	Re claim 22, see fig. 5 and ¶0120.
 	Re claim 23, the claimed method of using the device is not germane to the issue of patentability of the device itself.  Therefore this limitation has not given any patentable weight.
Claim(s) 1-3, 12, 14, 15, and 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPUB 2016/0146998 to Tissot (Applicant’s submitted prior art).
 	Re claim 1 and 12, Tissot shows a modal noise mitigation method  (see abstract) for mitigating noise in a multimode optical fiber (see ¶0026 and 0045), comprising:
providing an elastic coupler 115 comprising an elastic material (¶0045) and an enclosure at least partially surrounding the elastic material (see fig. 5a);
embedding a fiber segment of the multimode optical fiber 100 (see fig. 5 and ¶0118) within the elastic material; and
applying a first time-varying mechanical force (¶0046) to the elastic coupler such that a second time-varying mechanical force (inherently done) is applied, via the enclosure and the elastic material, to the fiber segment, wherein the second time-varying mechanical force is applied to the fiber segment in at least a first direction orthogonal to a fiber axis of the fiber segment and wherein the second time-varying mechanical force differs in at least one of amplitude, fundamental frequency and net direction from the first time-varying mechanical force (see ¶0045-0046 and fig. 5a-5b).  Note that when the first time-varying mechanical force is applied to the fiber segment through the elastic jacket, a second time-varying mechanical force, reduced/increased amplitude, fundamental frequency and net direction due to the elastic material in the layer 115, inherently applies to the optical fiber.
 	Re claims 2-3, and 18-19, see fig. 5a-5b, and ¶0045.
Re claims 14-15, see ¶0045, and fig. 5b.
 	Re claim 25, see ¶0041: the fiber may be clampled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, 21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tissot.
 	Re claim 16, Tissot discloses every aspect of claimed invention except for the elastic material comprises or is formed of, a solid foam, a gel or a combination thereof.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify to include the claimed material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of is suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
 Re claim 17, Tissot discloses every aspect of claimed invention except for the elastic material having the claimed range of Young’s modulus.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the claimed elastic material having the claimed range, since it has been held that prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re claim 21, Tissot discloses every aspect of claimed invention except for the elastic material having the claimed range of thickness.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the claimed elastic material having the claimed range, since it has been held that prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 	Re claim 24, Tissot discloses every aspect of claimed invention except for the casing for hermetically sealing the fiber segment.   Official Notice is taken that utilizing a casing for hermetically sealing an optical fiber segment in the optical communication system for the purpose of protecting the fiber segment from outer environment is old and well known in the art.  See In Re Malcolm 1942 C.D. 589:543 O.G. 440 MPEP 706.02 (a). 	Therefore, it would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include a casing for hermetically sealing an optical fiber segment in the optical communication system for the purpose of protecting the fiber segment from outer environment.  It is clear this would improve the device.

Allowable Subject Matter
Claims 4-7, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest a modal noise mitigation method for mitigating noise in a multimode optical fiber, and the corresponding device comprising all the specific elements with the specific combination as set forth in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883